DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 2, the limitation that “one of the plurality of the elastic portions and another of the plurality of the elastic portions are located to sandwich the insertion portion in a predetermined direction” is vague and ambiguous given the disclosure.   The definition of “sandwich” is to “insert or squeeze (someone or something) between two other people or things, typically in a restricted space or so as to be uncomfortable.”  Google 
Also, it is unclear and ambiguous what defines the “predetermined direction.”  What is the “direction” of a “sandwiched” insertion portion?  It is unknown what is being sandwiched and what the “predetermined direction” of being sandwiched is or means.   The limitation is treated as being any direction.  Correction is required.
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Scyoc et al. US 4983133 (“Van Scyoc”).  Per claim 1, Van Scyoc discloses a terminal 310 to be (i.e. capable of being) mounted on a mounting surface having a stud bolt standing on the mounting surface, the terminal comprising:
	a contact portion (the annular raised middle section of the terminal, labeled CP in annotated figure 4 below) configured to contact with the mounting surface;

and an elastic portion 332 connected to the contact portion and extending in a direction to leave the mounting surface, the elastic portion being configured to urge the contact portion elastically toward the mounting surface upon the terminal touching a fixture engaged with the stud bolt.

    PNG
    media_image1.png
    3256
    2499
    media_image1.png
    Greyscale


	Per claim 3, there is an extension portion (labeled EXT above) extended from the contact portion in a predetermined direction to contact with the mounting surface.  Note that when the terminal is compressed by being sandwiched between a fastener/nut and mounting surface, one side of the terminal will abut the fastening surface and the other side will abut the fastener.
Regarding claim 4, Van Scyoc discloses a mounting structure of a terminal and a mounting surface, the structure comprising:
	a mounting surface 62 having a stud bolt 56 standing on the mounting surface; and a terminal mounted on the mounting surface.
	the terminal having a contact portion 36 contacting with the mounting surface, an insertion portion 26 allowing the stud bolt to be inserted to the insertion portion, and an elastic portion 32 connected to the contact portion and extending in a direction to leave the mounting surface,
	the contact portion being elastically urged toward the mounting surface and pressed
against the mounting surface due to the terminal touching a fixture 52 engaged with the stud bolt.

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833